These cases involve the validity of proceedings, under Laws of 1931, chapter 1, leading up to the submission to the electors of a proposition for the formation of a utility district designated as utility district No. 1 of King county. Pending the appeal of these cases, the proposition was submitted to the electors of the proposed district and rejected. The questions raised on the appeal have, therefore, become moot.
[1] It is submitted by the parties, nevertheless, that the questions involved are of such public importance that the court should retain jurisdiction and render a decision on the merits. But a majority of the court are of the opinion that a decision of the questions would subserve no private or public interest, in that such a decision would have no authoritative value.
The appeal will, therefore, be dismissed without costs.